Citation Nr: 0330986	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  98-17 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain with degenerative disc disease, currently rated at 20 
percent.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated at 10 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September and November 1997 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Newark, New Jersey (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's low back strain with degenerative disc 
disease is manifested by moderate limitation of motion with 
pain.

3.  The veteran's bilateral pes planus is productive of pain 
with prolonged standing and walking.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for low back strain with degenerative disc disease have not 
been met.  38 U.S.C.A. § 1155, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5295 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 
5276 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In the present case, the veteran was informed 
of the evidence needed to substantiate his claims by means 
of several documents including the September and November 
1997 rating decisions, the September 1998 Statement of the 
Case, and the June 1999, January 2001, and July 2003 
Supplemental Statements of the Case.  The veteran was 
specifically advised of the provisions of the VCAA in a May 
2002 letter from the RO. 

In these documents, the veteran was informed of the basis 
for the denial of his claims, of the type of evidence that 
he needed to submit to substantiate his claims, and of all 
regulations pertinent to his claims.  He was also informed 
as to which evidence and information was his responsibility, 
and which evidence would be obtained by the RO.  Therefore, 
the Board finds that these various documents and letters 
provided to the veteran satisfy the notice requirements of 
38 U.S.C.A. § 5103 of the new statute. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30 day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Court made a conclusion similar to the 
one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30 day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one year period 
provided for response.  

The Board concedes that the May 2002 letter provided to the 
veteran by the RO contained a time limit that is now 
impermissible under the aforementioned court precedent.  
However, the Board finds this error to be harmless because 
the RO continued to request and obtain evidence beyond the 
pertinent date.  In fact, the July 2003 Supplemental 
Statement of the Case informed the veteran that he had not 
submitted additional evidence as requested but that he could 
still do so.  Therefore, the Board finds that the veteran 
was cognizant of his right to submit evidence and that he 
was not prejudiced by the language contained in the letter. 

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West 2002).  Here, the RO 
considered VA medical records and afforded the veteran VA 
medical examinations.  The veteran's representative has 
requested that the veteran be afforded a current VA 
examination.  However, the veteran failed to appear for VA 
examinations scheduled in May and July 2002, and recent VA 
clinical records reflect no treatment of the veteran's 
service-connected disabilities.  In addition, the veteran 
failed to appear for a personal hearing scheduled in 
September 2003.  Accordingly, the Board finds that the RO 
has fulfilled its duty to assist the veteran and that no 
further action is necessary to comply with the VCAA.

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on the average 
impairment of earning capacity in civilian occupations.  See 
38 U.S.C.A. § 1155 (West 2002).  Separate Diagnostic Codes 
identify various disabilities.  Where entitlement to 
compensation has already been established, and an increase 
in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002). 

The evaluation of the same disability under various 
diagnoses is to be avoided.  Disabilities from injuries to 
the muscles, nerves, and joints of an extremity may overlap 
to a great extent, so that special rules are included in the 
appropriate bodily system for their evaluation.  Both the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation 
under different diagnoses are to be avoided.  See 38 C.F.R. 
§ 4.14.

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due 
to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is also as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity, or the like.  See 38 
C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movement in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  With any form of arthritis, it is the intention of 
the rating schedule to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to 
at least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59.

I.  Low Back Strain

The record shows that the RO initially granted service 
connection for low back strain in a July 1976 rating 
decision and assigned a noncompensable evaluation effective 
from July 1975.  This evaluation was subsequently increased 
to 10 percent effective from March 1988 and to 20 percent 
effective from January 1991.  Subsequent rating decisions 
have confirmed and continued this evaluation.

In relation to the present appeal, VA clinical records show 
that the veteran presented in January 1997 with exacerbation 
of low back pain secondary to a motor vehicle accident.  He 
was assessed with chronic back pain with recent 
exacerbation.  A VA domiciliary admission from February to 
June 1997 for substance abuse noted that the veteran had 
decreased range of motion of the lumbar spine and used 
Motrin as needed for back pain.

At a July 1997 VA examination, the veteran reported 
continuous low back pain with no radiation that had been 
aggravated by a recent automobile accident.  He could not 
bend, twist, or perform heavy lifting.  Physical examination 
observed a normal posture and gait and found no tenderness 
or muscle spasms.  Straight leg raising was negative.  Range 
of motion was measured as 35 degrees of forward flexion, 30 
degrees of bilateral lateral flexion, 10 degrees of 
extension, and 40 degrees of rotation.  Pain was present 
with forward flexion to 25 degrees and lateral flexion to 20 
degrees.  The x-ray report was positive for scoliosis but 
otherwise normal.  The veteran was diagnosed with 
lumbosacral sprain/strain with residual pain.

A VA domiciliary admission from October 1998 to March 1999 
for substance abuse noted that the veteran complained of 
intermittent discomfort of his back.  He used Motrin as 
needed for pain relief.  No objective findings were made 
relevant to the spine.  At a January 1999 VA examination, 
the veteran reported that his back hurt an average of 2 
weeks per month.  He used Motrin almost daily.  The pain 
radiated to his upper thighs.  Physical examination found no 
tenderness, and straight leg raising was negative and deep 
tendon reflexes were symmetric.  Range of motion 
measurements included flexion to 90 degrees, extension to 23 
degrees, right bending to 29 degrees, left bending to 30 
degrees, and bilateral rotation to 25 degrees.  The x-ray 
report showed mild degenerative joint disease.  The veteran 
was assessed with normal examination of the back with 
complaint of pain.

VA clinical records reflect that the veteran presented with 
exacerbations of low back pain in April 1999 and March 2000.  
In March 2000, the veteran reported stiffness after 
prolonged sitting and standing.  He had slight pain on 
palpation of the left sacral area, with no decreased range 
of motion.  A VA hospital admission in August 2000 for 
substance abuse noted a history of chronic low back pain. 

At an August 2000 VA examination, the veteran complained of 
chronic low back pain.  It occurred mainly in the low back 
area without radiation to the lower extremities.  Rest 
decreased the pain and activities increased the pain.  Upon 
examination, there was slight scoliosis, and no muscle 
atrophy, swelling, tenderness, or sensory changes.  Range of 
motion was measured as 60 degrees of flexion, 30 degrees of 
lateral bending, and 30 degrees of extension, with no 
complaint of pain.  The veteran accomplished straight leg 
raising to 90 degrees without pain.  Knee and ankle jerks 
were present and symmetrical.  The x-ray report revealed 
degenerative changes at L3-L4 with some narrowing of disc 
space, and mild edging of T12 with degenerative changes at 
T11-T12.  The veteran was diagnosed with degenerative disc 
disease of the lumbar spine with chronic low back pain.

The veteran's low back strain with degenerative disc disease 
has been assigned a schedular 20 percent evaluation pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Under 
this Diagnostic Code, a 20 percent rating is warranted for 
lumbosacral strain when there is muscle spasm on extreme 
forward bending, or loss of lateral spine motion, 
unilateral, in the standing position.  A 40 percent rating 
is warranted when there is severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Applying the facts of this case to the above criteria, the 
Board finds that an evaluation in excess of 20 percent for 
the veteran's low back strain is not warranted.  The medical 
evidence of record simply does not document the presence of 
severe lumbosacral strain manifested by any of the objective 
findings necessary for a 40 percent rating.  In the 
alternative, the veteran's low back disability may be 
evaluated pursuant to Diagnostic Code 5292, which provides 
for a 20 percent rating for moderate limitation of motion of 
the lumbar spine and a 40 percent rating for severe 
limitation of motion of the lumbar spine.  Again, the 
preponderance of the evidence is against a higher evaluation 
as the veteran's limitation of motion, as documented by the 
VA examinations, is no more than moderate.

Finally, the veteran's low back strain could be rated as 
intervertebral disc syndrome pursuant to Diagnostic Code 
5293.  Under this Diagnostic Code, a 20 percent rating is 
warranted for intervertebral disc syndrome if it is moderate 
with recurring attacks.  A 40 percent rating is warranted 
for severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  Based upon the findings of 
the VA examinations, the veteran's low back disability is 
characterized by pain and some limitation of motion.  There 
is no indication of severe symptoms or of neurological 
manifestations.  Accordingly, Diagnostic Code 5293 also 
fails to afford the veteran a higher evaluation.

During the course of this appeal, regulations amending 38 
C.F.R. § 4.71a, Diagnostic Code 5293 pertaining to the 
evaluation of intervertebral disc syndrome became effective 
on September 23, 2002.  The RO applied this revised criteria 
to the veteran's claim in the July 2003 Supplemental 
Statement of the Case.  Under the amended schedular criteria 
of 38 C.F.R. § 4.71a, Diagnostic Code 5293, intervertebral 
disc syndrome (preoperatively or postoperatively) is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under Sec. 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks 
during the past 12 months, a 20 evaluation is warranted.  
The Board finds that the application of these revised 
criteria would afford the veteran no higher evaluation.  The 
record contains no medical evidence that the veteran suffers 
from any incapacitating episodes due to his low back strain.  

Recently, regulations amending the rating criteria for the 
remainder of the disabilities of the spine became effective 
September 26, 2003.  See 68 Fed. Reg. 68, 166 (Aug. 27, 
2003).  Again, as the veteran's low back sprain is 
manifested by no more than painful and limited motion, the 
application of these rating criteria would afford the 
veteran no higher evaluation.  Accordingly, as the Board can 
identify no basis for an increased evaluation, the benefit 
sought on appeal is denied.  The veteran is hereby advised 
that he may reopen this claim at any time by presenting for 
a VA examination.

II.  Pes Planus

The record shows that the RO initially granted service 
connection for bilateral pes planus in a July 1976 rating 
decision and assigned a 10 percent evaluation effective from 
July 1975.  Subsequent rating decisions have confirmed and 
continued this evaluation.

VA clinical records from January through May 1997 show that 
the veteran was followed for bilateral foot pain and 
adjustment of orthotics due to bilateral plantar fasciitis.  
In March 1997, the veteran was seen for pain of the arch and 
metatarsophalangeal areas.  In April 1997, the veteran 
complained of heel pain and a painful right first 
metatarsophalangeal joint.  There was pain on palpation of 
the plantar areas, posterior heels, and right first 
metatarsophalangeal joint.  The veteran was assessed with 
plantar fasciitis.  The following month, the veteran 
complained of bilateral heel pain and pain at the medial 
aspect of the right first toe.  The x-ray report found a 
prominence of the medial aspect of the first 
metatarsophalangeal joint.

At a July 1997 VA examination, the veteran complained of 
pain of both feet, worse on the right.  The veteran's 
carriage, gait, and posture were normal.  Physical 
examination of the feet found bunions at the first 
metatarsophalangeal joint of both feet.  Tenderness was 
present in the area of the bunions and the medial aspect of 
the feet.  There was a pes planus deformity, more prominent 
on weight bearing.  Pulses were good and the x-ray report 
was normal.  The veteran was diagnosed with pes planus 
deformity with bunions and right plantar fasciitis.

A VA domiciliary admission from October 1998 to March 1999 
for substance abuse noted that the veteran complained of 
discomfort of his feet with increased ambulation and 
standing.  He was observed to have bilateral pes planus and 
used Motrin as needed for pain relief.

At a January 1999 VA examination, the veteran reported that 
his feet hurt if he walked more than one mile.  Upon 
examination, there was no tenderness of the Achilles tendon, 
Achilles insertion, heel, arch, or metatarsophalangeal 
joints.  Arches while standing were measured as 1.5 
centimeters high.  The x-ray report found mild bilateral 
degenerative joint disease, first metatarsophalangeal, and 
small heel spur on the right.  The veteran was diagnosed 
with mild flat feet.

At an August 2000 VA examination, the veteran complained of 
foot pain only with prolonged standing or walking.  Upon 
examination, bilateral pes planus was observed, with only 
the longitudinal arch involved.  There was no callus 
formation of the ball of the feet.  The veteran was 
diagnosed with bilateral flat feet.

The veteran's bilateral pes planus has been assigned a 10 
percent schedular evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2002).  Under the rating schedule, an 
evaluation of 10 percent is warranted for moderate pes 
planus with the weight-bearing line over or medial to great 
toe, inward bowing of the tendo achilles, pain on 
manipulation and use of the feet.  An increase to 30 percent 
requires severe flatfootedness with objective evidence of 
marked deformity, pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is 
against the assignment of the next higher evaluation.  The 
VA examinations and treatment records reflect no more than 
mild to moderate pes planus.  At the most recent 
examination, the veteran complained of pain only with 
prolonged walking and standing.  There was no indication of 
marked deformity, pain on manipulation, swelling, or 
characteristic callosities.  In this regard, the criteria 
for a 30 percent evaluation have not been met and the appeal 
is denied.

There is also no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment 
or frequent periods of hospitalization, related to this 
disability that would warrant an extraschedular rating.  
Hence, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under the provisions 
of 38 C.F.R. § 3.321(b), is not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 
4, whether or not they have been raised by the veteran or 
his representative, as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  The Board finds no provision upon 
which to assign a higher rating.  The preponderance of the 
evidence is against the claim.


ORDER

An evaluation in excess of 20 percent for low back strain 
with degenerative disc disease is denied.

An evaluation in excess of 10 percent for bilateral pes 
planus is denied.




____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



